Driving an automobile upon the public highway while under the influence of intoxicating liquor is the offense; punishment fixed at a fine of fifty dollars.
State's counsel makes a motion to dismiss the appeal upon the ground, first, that the recognizance does not describe the offense, and second, that the record reveals no sentence. The first ground is overruled. This is a felony case, and the recognizance is deemed sufficient. See Art. 817, C. C. P., 1925. In a felony case, unless the death penalty is assessed, the sentence is essential as a predicate for an appeal. See Art. 709, C. C. P., Vernon's Ann. Tex. C. C. P., 1925, Vol. 3, p. 150; Ridge v. State, 96 Tex.Crim. R.; Carlile v. State, 97 Tex.Crim. R..
The appeal is dismissed.
Dismissed. *Page 409